         Case 1:20-cv-07882-LAP Document 4 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                               No. 95-CR-941 (LAP)
-against-
                                              No. 20-CV-7882 (LAP)
PEDRO NARVAEZ,
                                                       ORDER
                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has appointed counsel for Defendant Pedro

Narvaez.    (See dkt. no. 442).      Counsel shall confer and inform

the Court by letter of a proposed briefing schedule related to

Mr. Narvaez’s 28 U.S.C. § 2255 petition.          The Clerk of the Court

shall mail a copy of this order to Mr. Narvaez.

SO ORDERED.

Dated:      October 23, 2020
            New York, New York



                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
